Title: To George Washington from Lieutenant Colonel Benjamin Tusten, Jr., 14 October 1778
From: Tusten, Benjamin Jr.
To: Washington, George


          
            May it please Your Excellency
            Goshen [N.Y.] Octobr 14th 1778
          
          From various Accounts as well as the Concuring Testimony of a number of Credable Persons I lern that the Indians joind by a number of Tories who have gone from these parts made a decent on our western Frontiers yesterday & have reduced Pienpack a pleasent & welthy Village to Ashes Murderd numbers of the Inhabitants & Captivated the rest—We have a small Fort in the place guarded by a few Militia who I have the greatest reason to fear, ’tho not posses’d of evidence, have fallen into their hands—By the best accounts from Persons who have had an opertunity of viewing the Enemy from an Advantagious height they cannot be less than five Hundred & when the last Express came  
            
            
            
            away were on their March toward Minisink another Village about six Miles distant—The few Militia in these parts have turn’d out with tolerable Spirit but give me leave to assure Your Excellency that we are very weak as every Regiment in this County except one have March’d into the Jersy; therefore if it might be consistent with Your Excellencies Grand Designs to spare us a Number of Your Troops in this Critical moment & save our Country from impending destruction it will be Joyous to thousands as well as Your Excellency’s most Obedient Servt
          
            Benj. Tusten Lt Col.
          
          
          p.s. Since writeing the Above I hear part of Minisink is Destroyed.
          
        